Citation Nr: 1146131	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  98-10 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability, including  schizophrenia.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from July 1970 to January 1972 and evidently served in the New Jersey Army National Guard during the early 1980s.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction of the Veteran's case was subsequently transferred to the VA RO in San Juan, the Commonwealth of Puerto Rico.  In January 2007, the Board denied the Veteran's claim for service connection for schizophrenia.

The Veteran appealed the Board's January 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2008, the Court remanded the Board's January 2007 decision matter consistent with a July 2008 Joint Motion for Remand.  A copy of the Court's August 2008 Order is in the claims file.

In August 2009, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.


FINDING OF FACT

The evidence of record preponderates against a finding that chronic psychiatric disability had its onset in service or is otherwise related to the Veteran's military service and schizophrenia was not manifested to a compensable degree within one year of his discharge from active service.


CONCLUSION OF LAW

Chronic psychiatric disability was not incurred in or aggravated by active military service and schizophrenia may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Duty to Notify and Assist 

In April 2002, September 2005, and January and May 2006 letters, the Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In May 2006 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records have been associated with the claims file, to the extent available.  All reasonably identified and available VA and non-VA medical records have been secured.

In conjunction with his claim, VA examinations were obtained in September 1996, January and February 1997, and June 2006, and the examination reports are of record.

As noted above, in August 2009, the Board remanded the Veteran's case to the RO for further development that included obtaining records considered by the Social Security Administration (SSA) in conjunction with the Veteran's claim for disability benefits and VA medical records dated since January 2007.  There has been substantial compliance with this remand, as VA medical records dated to March 2010 were obtained, and SSA records were submitted by the Veteran's attorney.  The Board finds the duties to notify and assist have been met. 
B. Factual Background and Legal Analysis 

The Board notes that it has reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

The Veteran asserts that he has schizophrenia due to military service.  In written statements in support of his claim, he specifically asserts that his current disability was evidenced during service.  Thus, he contends that service connection is warranted for schizophrenia.  In the instant case, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran has schizophrenia that was incurred in or otherwise the result of his active military service.

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  In addition, the law provides that, where a veteran served ninety days or more of active military service, and psychoses become manifest to a compensable degree within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins or loss of sense of smell, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records show that, when examined for enlistment into service in June 1970, a psychiatric abnormality was not noted and the Veteran was found qualified for active service.  A September 1970 clinical record indicates that the Veteran was seen for trouble with his nerves.  He was also sleeping poorly and got nervous when people talked to him.  The record indicates that the Veteran was seen by a mental health social worker and that he was prescribed medication.  A November 1970 service examination report does not reflect a psychiatric abnormality nor was one noted when the Veteran was examined in December 1971, prior to his discharge from active service. 

Post service, a psychiatric abnormality was not noted within one year of the Veteran's discharge from active service in January 1972.

August 1980 VA outpatient records indicate that the Veteran was referred to the mental hygiene clinic for psychiatric evaluation and treatment.  He was not interested in therapy or psychiatric treatment at the time and his case was closed.

On a report of medical history completed in November 1980, when the Veteran was examined for enlistment into the New Jersey Army National Guard, he checked no to having sleep difficulty, depression or excessive worry, nervous trouble, and loss of memory.  He reported similar findings on an April 1985 report of medical history and, when examined at that time, a psychiatric abnormality was not noted.

VA outpatient records, dated in 1986, indicate that, in March 1986, a clinician indicated that a depressive disorder should be considered and, in April 1986, the Veteran was noted to have major depression.  In December 1986, he was observed to have a depressed mood and affect and assessed with an unstable psychiatric condition and poor compliance with medications.

VA hospitalized the Veteran from June to July 1996 for depression, not otherwise specified (NOS), and alcohol abuse.  The discharge summary reflects that he presented complaining of suicidal ideation and had a history of two suicide attempts including trying to burn and hang himself but was not psychiatrically hospitalized following either.  

The main issue in this case is whether the Veteran's service manifestations are related to his current disability most recently diagnosed as schizoaffective disorder.  Several reports address the relationship between the Veteran's current disability and service.  

In September 1996, the Veteran underwent VA examination at the Lakeside VA medical center (VAMC).  The Veteran gave a history of "many psychiatric hospitalizations for over 15 years in VA hospitals in Puerto Rico & at Lakeside VA hospital".  The diagnosis was schizophrenia-chronic paranoid.

A January 1997 VA examination report notes that, although the Veteran's disability clinically manifested in the last 15 years, he may have had had prodromal symptoms of anxiety during service.  The VA examiner noted that it was difficult to conclude that the Veteran's symptoms were the onset of his disability as the records and history only indicate treatment in the last 15 years.  This examiner concluded that the Veteran's symtoms during service "could" be prodromal in nature. 

In February 1997, the recent VA examiner responded to the RO's request to clarify his January 1997 opinion and said that the Veteran's complaints of anxiety and sleep problems in service were most likely part of the prodromal or onset of his schizophrenia.  

A September 2001 private psychiatric evaluation includes a diagnosis of chronic undifferentiated type schizophrenia.

A February 2003 private psychiatric evaluation was performed in conjunction with the Veteran's SSA disability claim and includes a diagnosis of major depression.  

A February 2003 SSA Disability Transmittal record indicates that the Veteran was disabled due to major depression and his disability began in December 1996.

A medical certificate from Dr. J.A.J., dated in July 2004, based on the Veteran's assertions as to his symptoms in service, contains an opinion to the effect that the Veteran's schizophrenia had its onset in service. 

In June 2006, VA afforded the Veteran another psychiatric examination.  According to the examination report, the examiner reviewed the Veteran's medical records and performed a clinical evaluation.  After an extensive examination of the Veteran and review of the record, the examiner diagnosed the Veteran with a schizoaffective disorder.  The examiner noted that the September 1996 VA examination report indicates that the Veteran had many psychiatric hospitalizations for over 16 years at the VA hospitals in Puerto Rico and at the Lakeside VA hospital but no evidence of such hospitalizations was found among the Veteran's medical records.  The examiner observed that the earliest evidence of VA treatment at the San Juan VA hospital was in April 1986.  

Further, the VA examiner noted that the September 17, 1970 service record, describing trouble with nerves, was "a temporary, self-limiting episode [,] which was not related to nor responsible for any further psychiatric disability or impairment."  In support of his opinion, the VA examiner cited to the Veteran's completion of military service with an honorable discharge and the lack of evidence of other psychiatric symptoms or conditions after the September 1970 incident in service treatment records.  The VA examiner added that the symptoms described in Veteran's service treatment records "have no relation at all, nor were prodromal symptoms, of the diagnosed schizophrenia in Chicago; nor of the currently diagnosed schizoaffective disorder."  The VA examiner stated that there was no evidence at to consider that the Veteran had any psychiatric treatment during the period from 1970 until 1986.

The more recent VA medical records, dated to March 2010, reflect the Veteran's treatment for a schizoaffective disorder.

Since the June 2006 VA physician's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the June 2006 VA medical expert provided a valid medical analysis to the significant facts of this case in reaching his conclusion.  In other words, the VA physician did not only provide data and conclusions, but also provided a clear and reasoned analysis that the Court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995).

The Board places greater weight on the June 2006 VA opinion that finds that schizophrenia did not have its onset during active service, than on the January and February 1997 VA examiner's opinions, that suggested symptoms exhibited during the Veteran's military service could represent the onset of schizophrenia, and the July 2004 opinion rendered by Dr J.A.J., who relied on the Veteran's assertions in opining that schizophrenia had its onset during military service.  Dr J.A.J. refers to VA treatment since 1980, when the first record of VA treatment is in 1986 and refers to inservice symptoms, including hearing voices, which were not recorded in the service medical folder.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches").  But a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. at 304. 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. at 433.  But, we are mindful that we cannot make our own independent medical determinations, and that we must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

In evaluating the ultimate merit of this claim, the Board ascribes the greatest probative value to the medical opinion provided by the VA physician who provided the written opinion in the June 2006 VA examination report.  This medical specialist, who is a psychiatrist, had the opportunity to review all the Veteran's medical records regarding the diagnosis of schizophrenia.  This physician explained that the Veteran's September 1970 clinical record that described trouble with nerves, was "a temporary, self-limiting episode [,] which was not related to nor responsible for any further psychiatric disability or impairment."  In support of his opinion, the VA examiner cited to the Veteran's completion of military service with an honorable discharge and the lack of evidence of other psychiatric symptoms or conditions after the September 1970 incident in service treatment records.  The VA examiner added that the symptoms described in Veteran's service treatment records "have no relation at all, nor were prodromal symptoms, of the diagnosed schizophrenia in Chicago; nor of the currently diagnosed schizoaffective disorder."  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). 

As to the January and February 1997 opinions of the VA examiner, who noted that, while the Veteran had a disability clinically manifested in the last 15 years, he could have had promdromal symtoms during service, and Dr. J.A.J., who opined that the Veteran's schizophrenia had its onset during service, the Board finds that, given the scope and depth of the June 2006 VA examiner's expertise and rationale, his opinion carries more weight than that of 1997 VA examiner and Dr. J.A.J.

The Board is persuaded that the 2006 VA examiner's opinion is most persuasive in that this physician, with expertise in psychiatry, reviewed all the Veteran's medical records and provided a rationale for his opinion.  See Prejean v. West, Wray v. Brown, supra. 

Thus, the probative and objective medical opinion of record demonstrates that the Veteran does not have schizophrenia related to his period of active military service including a service-connected disability.  While, in September 1996, the Veteran told a VA examiner that he had a history of "many psychiatric hospitalizations for over 15 years" at the VA hospital in Puerto Rico and the Lakeside VA hospital, the June 2006 VA examiner noted that "no evidence of such hospitalizations is found" in the record and the first document visit to the San Juan VA was in 1986.  The Board notes that there were no pertinent symptoms reported in service and no schizophrenia was elicited on examinations in 1970, 1971, and 1985.  

To the extent the Veteran is now claiming psychiatric symptoms that continued since service, he is not a reliable historian.  He did not exhibit psychiatric symptoms when examined for the New Jersey Army National Guard in November 1980 or in April 1985.  In fact, he specifically denied having or ever having had depression or excessive worry or nervous trouble of any sort.  It seems reasonable that if he had psychiatric symptoms during this period, much less a continuous schizophrenia, he would have indicated this or exhibited some symptomatology when being examined.  The 2006 VA psychiatrist expressly stated that the September 1970 service record that described trouble with nerves was "a temporary, self-limiting episode [,] which was not related to nor responsible for any further psychiatric disability or impairment".  In support of his opinion, this VA psychiatrist pointed to the Veteran's successful completion of his military service following the September 1970 record.  According to the 2006 VA medical specialist, the symtoms described in the Veteran's service treatment records "have no relation at all, nor were prodromal symtoms, of the diagnosed schizophrenia in Chicago; nor of the currently diagnosed schizoaffective disorder."  The Veteran himself is not shown to have the medical expertise to diagnose or determine the etiology of schizophrenia and his argument that he had a psychiatric disorder in service fails. 

While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.  And although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as shortness of breath or varicose veins, he is not competent to provide evidence as to more complex medical questions, differentiating between nervous episodes and the onset of chronic psychiatric pathology.  See Woehlaert v. Nicholson, 21 Vet. App. at 456. 

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence of record is against the Veteran's claim for service connection for schizophrenia, and his claim must be denied. 

Finally, the Board notes that a February 2003 record indicates that the SSA found the Veteran suffering from major depression, and held him to be totally disabled since December 1996.  While the Board recognizes the disabling nature of the Veteran's psychiatric disability, the SSA decision is not considered sufficient to overcome the objective evidence of record as to the origin of the Veteran's claimed schizophrenia disorder.


ORDER

Service connection for chronic psychiatric disability, including schizophrenia is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


